Dismissed and Memorandum Opinion filed August 2, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00541-CV

   RIGOBERTO CEPEDA AND DAVID LORENZA JOYNER, Appellants

                                          V.
    VINCENT RODRIGUEZ, REYES CEPEDA, LUIS ZEPEDA, LINDA
           STOREY, AND DALE GORCZYNSKI, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-59655

                  MEMORANDUM                       OPINION


      This is an attempted appeal from an order granting defendants Justice of the
Peace Dale Gorczynski and County Civil Court at Law No. 3 Judge Linda Storey’s
Motion to Dismiss and/or Plea to the Jurisdiction. Appellants filed an original
petition against Vincent Rodriguez, Reyes Cepeda, and Luis Zepeda complaining of
legal malpractice, intentional infliction of emotional distress, and fraud. The original
petition was later amended to add Judges Linda Storey and Dale Gorczynski. Judges
Storey and Gorczynski filed a plea to the jurisdiction alleging immunity from suit,
which was granted.

      The judgment is not final because it does not dispose of appellants’ claims
against defendants Vincent Rodriguez, Reyes Cepeda, and Luis Zepeda. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties and
claims, the orders remain interlocutory and unappealable until final judgment is
rendered unless a statutory exception applies. Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,
272 (Tex. 1992) (orig. proceeding).

      On July 10, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellants filed a
response demonstrating grounds for continuing the appeal on or before July 20,
2018. See Tex. R. App. P. 42.3(a). Appellants filed a response in which they argue
the trial court’s interlocutory order is void; therefore, this court may review the order
even if it is not final. Appellants’ response fails to demonstrate that this court has
jurisdiction over the appeal. “Even if a trial court signs an interlocutory order that is
void for lack of jurisdiction, this court still has no jurisdiction to entertain an
interlocutory appeal from that order absent statutory authority.” Sintim v. Larson,
489 S.W.3d 551, 556 (Tex. App.—Houston [14th Dist.] 2016, no pet) (quoting
Young v. Villegas, 231 S.W.3d 1, 6 (Tex. App.—Houston [14th Dist.] 2007, pet.
denied)).

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.

                                           2